Citation Nr: 1521489	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to October 1946.  He died in April 2009.  The appellant is the Veteran's step-daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had no living dependents, and his health care expenses were paid from his own resources.

2.  There were no VA payments issued to the Veteran before the date of his death.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the accrued benefits claim, the Board finds that the VCAA's notice and duty to assist provisions are not applicable because, as discussed below, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows:  (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The term "child," for VA purposes (except insurance), is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution. 38 C.F.R. § 3.57(a).  (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18.

Nevertheless, if there are no qualifying payees, accrued benefits may be paid to the extent that they reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, 15 Vet. App. at 352-353 (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this matter, the Veteran died in April 2009.  Prior to his death, the Veteran had submitted a January 2009 claim for nonservice-connected pension benefits, as well as, special monthly pension for aid and attendance of another person.  This claim remained pending at the time of his death.

The appellant filed a claim for accrued benefits in July 2009.  As the appellant's claim was filed within one year of the date of the Veteran's death, the filing requirement at 38 U.S.C.A. § 5121(c) and 38 C.F.R. § 3.1000(c) is met.

The record shows that, at the time of his death, the Veteran had no dependents for VA purposes.  Specifically, his spouse preceded him in death and there is no evidence to suggest, nor does the appellant contend, that the Veteran had any dependent children at the time of his death.

As noted above, when a veteran dies with no dependents, accrued benefits may be paid to an unpaid creditor who bore the expenses of the last sickness and the burial of the Veteran.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  Critically, the evidence of record demonstrates that the Veteran's heath care expenses were paid from his own resources.  See the Medical Expense Report dated March 2009; see also the appellant's claim for accrued benefits dated July 2009.

The appellant has argued legal entitlement to accrued benefits on behalf of the estate of the Veteran, and has provided documentation that she is the executor of this estate.  However, as the Veteran died prior to receiving payment of VA pension benefits, this payment cannot be part of the estate.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  In Wilkes, the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under section 5121 because the estate does not fall within the class of individuals eligible to receive accrued benefits under that section.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under § 5121; and held that the appellant, the nephew of the veteran, did not fall within a specifically enumerated category of recipients under section 5121(a) because he was not a child, spouse, or dependent parent of the veteran, citing 38 U.S.C.A. § 101(3), (4), and (5), defining, respectively, surviving spouse, child, and parent.  Id. at 242.

The Court noted that the legislative history of sections 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under section 5121 rather than under section 5122.  Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . . in accordance with [the predecessor of section 5121(a)] to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor under 38 U.S.C.A. § 5121.  The estate of a deceased Veteran does not fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a)(1)-(4).  For these reasons, the Board finds that the Veteran's estate is not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.

The Board additionally notes that, as there were no payments issued to the Veteran prior to his death, there are no returned or cancelled funds to which the Veteran's estate might have a claim.  See 38 C.F.R. § 3.1003.

Thus, the Board concludes that the law, and not the evidence, is dispositive of the issue before the Board.  The claim for accrued benefits must therefore be denied because of the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


